     Case 4:19-cv-00155-RSB-CLR Document 14 Filed 08/25/20 Page 1 of 3




               UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF GEORGIA
                    SAVANNAH DIVISION

NICHOLAS S. BACON,                  )
                                    )
                                    )
               Plaintiff,           )
                                    )
v.                                  )              CV419-155
                                    )
SERGEANT MARTINEZ, et al.,          )
                                    )
                                    )
                                    )
               Defendants.          )

                                ORDER

     Proceeding pro se and in forma pauperis, plaintiff Nicholas S. Bacon

brought this Complaint alleging multiple constitutional violations and

torts. Doc. 1. The Court previously recommended the dismissal of this

case for plaintiff’s failure to comply with its order requiring certain

financial documents to be provided. Doc. 5. Following plaintiff’s objection

and notice of changed address, doc. 7 & 8, the Court granted additional

time to comply with its order. Doc. 9. As plaintiff filed the required

documents by the extended deadline, the Court VACATES its earlier

recommendation of dismissal. Doc. 5
      Case 4:19-cv-00155-RSB-CLR Document 14 Filed 08/25/20 Page 2 of 3




      As plaintiff has been granted in forma pauperis status, the Court

must screen the Complaint pursuant to 28 U.S.C. §1915(e), which

requires the sua sponte dismissal of a complaint when it is determined

that it “(i) is frivolous or malicious; (2) fails to state a claim on which relief

may be granted; or (iii) seeks monetary relief against a defendant who is

immune from such relief.” 28 U.S.C. §1915(e)(2)(B). The complaint, as

currently drafted, is inadequate to allow such review.

      Rather than using the standard form for a prisoner complaint,

plaintiff filed what he styles as a “Supplemental Complaint.” 1 Doc. 1.

Though technically sufficient to satisfy the requirements of Federal Rule

of Civil Procedure 8(a), the supplemental complaint lacks information

needed by the Court to complete its review, including a listing of any past

or pending lawsuits brought while incarcerated and a statement of any

steps taken to resolve the dispute through an internal administrative

process, such as a prison grievance system. Plaintiff is DIRECTED to

file an amended complaint within 30 days of this Order using the



1 The Court is not aware of any earlier complaint in this matter to be supplemented.
It is possible that plaintiff intended this complaint as a supplement to a parallel case
that was pending before the Court at the time of its filing. See Bacon v. Edwards, et
al., CV419-093 (S.D. Ga. Apr. 29, 2019).
     Case 4:19-cv-00155-RSB-CLR Document 14 Filed 08/25/20 Page 3 of 3




standard prisoner complaint form. The Clerk of Court is DIRECTED to

forward with this Order a copy of the form (Form Pro Se 14) to be used

by prisoners in filing a complaint under the civil rights act, 42 U.S.C. §

1983, and accompanying instructions.

     SO ORDERED, this 25th day of August, 2020.


                                     __________________________
                                     _______________________________
                                     CHR
                                      H  ISTO P ER L. RAY
                                      HRISTOPHER
                                           T PH
                                     UNITED STATES MAGISTRATE JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
